Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr;, appeals the district court’s order denying six motions in his closed 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Durham, No. 5:11-cv-00036-H (E.D.N.C. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED